Citation Nr: 0841585	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a   rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claims for service 
connection for hypertension, bilateral tinnitus and a sinus 
disorder.  

The case was remanded to the Board in September 2007 for 
additional evidentiary development.  This was accomplished, 
and in May 2008, the VA Appeals Management Resource Center 
(AMC) issued a Supplemental Statement of the Case (SSOC), 
which continued to deny the veteran's claim for service 
connection for a sinus disorder.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
to have been diagnosed with hypertension within 1 year of her 
discharge from service, and her hypertension is not otherwise 
shown to be related to a disease or injury incurred during 
service.

2.  Bilateral tinnitus was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.

3.  The medical evidence of record does not demonstrate a 
current sinus disorder that is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.87 (2008).

3.  A sinus disorder was not incurred in, or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated June 2004 
and October 2007.  The RO informed the appellant of the types 
of evidence needed in order to substantiate her claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in her possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2006.  In this letter, 
the veteran was advised of the evidence needed to 
substantiate her service connection claims.  She was also 
advised of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  This letter further 
advised the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of her claims.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and VA examination reports from April and May 2008.  
Additionally, the claims file contains the veteran's 
statements in support of her claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.


II.  Applicable Laws & Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for hypertension may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).

III. Analysis

1.  Entitlement to service connection for hypertension.

The veteran contends that her current hypertension is the 
result of allergy medication prescribed to her during active 
service.  She further states that she was diagnosed with 
essential hypertension in the late 1990's by a private 
physician who diagnosed her hypertension while she was taking 
an allergy medication. 

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater, with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

As an initial matter, the Board notes that although current 
medical records indicate findings of hypertension, the 
veteran's service treatment records are negative for any 
complaints of, treatment for, or diagnosis of hypertension 
while on active duty service.  Her October 1973 enlistment 
examination revealed that she had a diastolic pressure of 62 
and a systolic pressure of 120.  (See service enlistment 
examination report, October 1973.)  Her September 1976 
service separation examination revealed a diastolic pressure 
of 56 and a systolic pressure of 86. (See service separation 
examination, September 1976.)   The evidence of record 
further shows that her blood pressure was normal for many 
years following service.  The claims folder contains no 
medical evidence of a diagnosis of, or treatment for 
hypertension until March 1994, when Air Force treatment 
records reveal that she was diagnosed with elevated blood 
pressure (168/90), rule out hypertension.  It was also noted 
at that time that she had a family history of hypertension.  
In January 1998, during treatment for a sore throat and 
cough, the veteran's private physician noted that she was 
taking some over-the-counter medication for symptoms of an 
upper respiratory infection and indicated "[s]he knows that 
this makes her blood pressure go up.  She has had borderline 
blood pressure when she takes over-the-counter medication."  
(See treatment record of Dr. Carla J. Anderson, January 
1998.)  In August 1998, while being treated for an allergy 
flare-up, it was again noted that her blood pressure was 
elevated, without diagnosis.  The private physician, Dr. 
Curtner, specifically noted that she did not have a previous 
history of hypertension.  In September 1998, a Dr. Anderson 
diagnosed the veteran with hypertension after she was seen 
with complaints of severe emotional abuse by a supervisor at 
work.  (See treatment record of Dr. Anderson, September 
1998.)  Dr. Anderson also noted that her condition was made 
worse with emotional duress.  Id.  In March 2001, during an 
examination at the VAMC, the veteran told her health care 
provider that she had been diagnosed with hypertension two or 
three years earlier, and had a family history of the disease.  
Her blood pressure was noted to be 208/120.  The examiner 
found that she had marked hypertension, and placed her on a 
new medication, while increasing the dosage of the medication 
she was already on.  

In April 2008, the veteran underwent a VA hypertension 
examination.  She told the VA examiner that in the late 
1990's, she had been diagnosed with essential hypertension by 
a private physician, who noted that her blood pressure was 
found to be elevated while she was taking an allergy 
medication.  The examiner began by stating that he had 
reviewed the veteran's complete claims folder.  During the 
examination, the veteran's blood pressure was noted as 
141/82, which indicated moderate control on daily medication.  
The examiner noted that she had "end organ damage," the 
result of chronic kidney disease that had been diagnosed 
three years earlier, which he attributed to the veteran's 
diabetes mellitus and hypertension.  

Based on a review of her complete service and post-service 
medical treatment records, the VA examiner diagnosed the 
veteran with essential hypertension, and opined that her 
hypertension had no relationship whatsoever to her previous 
military service.  He noted that the veteran's service 
treatment records revealed normal blood pressure readings 
during service, at service separation, and for more than 20 
years following service, until the late 1990's, at which time 
she had been diagnosed with hypertension and placed on 
medication.  He also noted that at the time the veteran was 
first diagnosed, there was no evidence that her hypertension 
was the result of a secondary or contributing factor.  
Instead, he concluded that the allergy medication that the 
veteran took during service was not the cause of her 
hypertension, because blood pressure elevation secondary to 
medication is usually transitory and resolves upon 
discontinuation of the medication.  He also found no evidence 
that the allergy medication the veteran took during service 
was the cause of her end-organ damage.  Thus, he concluded 
that there was no relationship between her hypertension and 
active duty service, either on a direct or presumptive basis, 
because her disease did not manifest until the late 1990's.  
He also found no evidence of an underlying medical condition 
or medication taken during service that would have caused her 
current hypertension.

As there is no medical evidence of record showing that the 
veteran's hypertension manifested within one year of service, 
service connection for hypertension cannot be established on 
a presumptive basis.  

Furthermore, as to whether the disability is otherwise 
related to service, the Board finds the opinion of the VA 
examiner to be more probative than an earlier opinion 
expressed by a VA physician in an April 2005 letter wherein 
the physician noted that the veteran's hypertension had been 
"exacerbated" by repeated prescriptions for pseudoephedrine 
during service.  The Board notes that this physician provided 
no rationale for his opinion, and, although he noted that 
there had been "exacerbation," it is unclear whether or not 
the physician is asserting that there was a permanent 
worsening of as a consequence of the medication, as opposed 
to a temporary elevation.  As noted, the VA examiner 
acknowledged that blood pressure can become elevated 
secondary to medication, but the examiner also explained that 
such elevation is usually transitory and resolves upon 
discontinuation of the medication.  For these reasons, the 
Board finds the report of the April 2008 VA examination to be 
more probative than the April 2005 letter.

It should also be noted that following her military service, 
the first evidence of record that the veteran complained of, 
or was diagnosed with hypertension was more than 20 years 
after service separation.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of hypertension is evidence that weighs 
against the veteran's claim.

In addition to the medical evidence, the Board has considered 
the veteran's contention that her hypertension is the result 
of medication she took during active duty service.  The Board 
notes that the veteran is competent to attest to factual 
matters of which she had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, although the veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Thus, because the veteran, as a lay person, has not 
been shown to be capable of making medical conclusions, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, the 
Board does not believe that hypertension is the type of 
disability that lends itself to lay observation, and the 
veteran has not been shown to be competent to link her 
current hypertension to medications prescribed in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, her 
lay testimony cannot establish a link between her disability 
and service.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting service connection for hypertension.

2. Entitlement to service connection for tinnitus.

The veteran also contends that she has tinnitus as a result 
of noise exposure during active service.  (See Board hearing 
transcript, May 2007.)  Specifically, she states that she was 
exposed to noise from generators and firing weapons without 
hearing protection.  Id.

As an initial matter, the Board notes that VA regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).   

At the veteran's October 1973 service entrance examination, 
audiological puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
25
--
10
LEFT
25
15
25
--
5

Medical treatment records between November 1973 and November 
1974 show that she complained of an ear ache in April 1974 
and January 1975, and was diagnosed with otitis media, or 
inner ear inflammation, in August 1974.  However, there were 
no complaints of, or treatment for any hearing loss or 
ringing in the ears.  



At the veteran's September 1976 service separation 
examination, audiological puretone thresholds were measured 
as follows:



   HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
15
10
--
25

On the accompanying Report of Medical History, the veteran 
indicated that she had no hearing loss problems, and 
specifically wrote "I am in good health."  (See Report of 
Medical History, September 1976.)

Following service, there is no evidence that the veteran 
complained of or sought treatment for hearing problems until 
June 2004, when she applied for compensation.  In April 2008, 
the veteran under a VA examination in connection with her 
claims for service connection for tinnitus, a sinus disorder 
and allergies.  The veteran stated that the tinnitus began in 
the late 1970's or early 1980's, following noise exposure 
without any hearing protection in service.  Although she 
denied noise exposure prior to service, she stated that she 
experienced post-military occupational noise exposure for two 
years while working around machinery at the post office.  She 
said that she did not use hearing protection at that time. 

Following the examination, the VA examiner stated that with 
the exception of a "very, very slight" 25 decibels in the 
left ear at 6000 cycles per second, which was close to being 
within normal limits, the veteran's hearing was perfectly 
normal, and remained normal following separation.  (See VA 
examination report, April 2008.)  He concluded that it is 
less likely than not that the veteran's tinnitus began during 
service, or was otherwise causally related to service.  He 
said that this was mainly based on his review of the 
audiogram results at service separation.

However, because it appears that the VA examiner did not 
conduct any audiology testing during the examination, the 
veteran underwent a second VA audiology examination in May 
2008.  At that time, she reported having a constant, 
bilateral ringing in her ears that negatively affected her 
ability to fall asleep unless she was listening to the 
television, and was also distracting when she was writing a 
paper.  In addition to repeating her history of noise 
exposure, she also reported a history of ear infections 
(primarily in the left ear), frequent stuffy ears, and ear 
pain, and noted that her mother had hearing loss that began 
when she was in her 70's.

Upon audiological testing, the VA examiner measured the 
following audiological puretone thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
10
20
25
25
20
LEFT
15
20
25
20
20

Speech recognition ability was 94 percent for the right ear 
and 94 percent for the left ear.  The VA examiner diagnosed 
the veteran with a moderate hearing loss in the right ear 
between 6000 and 8000 Hertz, and a mild hearing loss in the 
left ear between 6000 and 8000 Hertz.

With regard to the veteran's claim of bilateral tinnitus, the 
examiner stated that with no complaints of tinnitus in the 
veteran's service treatment records, she was unable to render 
an opinion regarding the etiology of her tinnitus without 
resorting to speculation.  She further noted that there was 
no audiological basis that could explain the veteran's 
complaints of ear pressure and pain.

Having reviewed the complete record, the Board finds that 
there is no medical evidence to support the veteran's claim 
that her current tinnitus had its onset, or is otherwise 
etiologically related to her military service.  Although the 
veteran currently has a diagnosis of tinnitus, as determined 
by two different VA examiners, the medical evidence of record 
shows no complaints or diagnosis of tinnitus or other hearing 
problems either during active duty, or at anytime subsequent 
to service.  In fact, the veteran's service separation 
medical history report contains a specific denial of any 
hearing problems at separation.  Moreover, as previously 
noted, the claims folder contains no medical records showing 
that the veteran ever complained of a hearing disorder until 
her June 2004 application for service connection.  A 
substantial lapse in time without complaints of a disorder 
can be considered, along with other factors, in determining 
whether the veteran's current disability or disorder had it's 
origin in service.  See Maxson, supra.  In this case, the 
nearly 30-year lapse in time between service and the 
veteran's first complaint and diagnosis of a hearing loss 
weighs heavily against her claim.  

Additionally, the VA examiners considered the veteran's lay 
report that her bilateral tinnitus is the result of noise 
exposure during service.  Nevertheless, based on the 
veteran's service medical records, which revealed that she 
had no complaints of hearing loss or tinnitus during service, 
and also showed that her hearing was normal at separation, 
the first VA examiner concluded that the veteran's tinnitus 
did not began during, nor was it etiologically related to her 
military service.  The second examiner said that she was 
unable to render an opinion regarding the veteran's tinnitus 
without resorting to speculation.  The Board notes that a 
possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.

The Board has considered the veteran's lay assertion that the 
ringing in her ears began in 1976 either during or shortly 
after service, and is aware that she is competent to describe 
such symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, while the veteran's lay reports are 
certainly of some probative value, the Board ultimately 
places more weight on the opinions of the competent health 
care specialists discussed above.

Finally, the Board notes an October 2008 statement from the 
veteran's representative, in which he argues that the VA 
examiner should have been able to render an opinion regarding 
the veteran's claim for service connection without resorting 
to speculation.  (See Disabled American Veterans' brief, 
October 2008.)  However, whereas the representative appears 
to be believe that the VA examiner failed to render an 
opinion at all, the Board interprets the examiner's findings 
differently.  In essence, a reasonable reading of the VA 
examiner's finding is less that she is unable to render an 
opinion than it is that it is her opinion that any suggestion 
of a relationship between the current disability and service 
is a speculative one.  As noted, a possible connection or one 
based on "speculation" is too tenuous a basis on which to 
grant service connection.  This is consistent with the 
findings of the previous examiner, who also took note of the 
absence of complaints during service or for many years 
thereafter, but went a step further in explicitly finding 
that it was unlikely that the current disability is related 
to service.

As such, and for the reasons stated above, the Board finds 
that the evidence is against the veteran's claim for service 
connection for bilateral tinnitus.

3. Entitlement to service connection for a sinus disorder.

The veteran claims that she currently has a sinus disorder, 
including sinus headaches, that developed during active 
service.  (See Board hearing transcript, May 2007.)  
Specifically, the veteran testified that she was prescribed 
allergy medicine for weeds and grasses while on active duty, 
and that this medication caused her to have sinus problems 
that have been present since service.  Id.

As an initial matter, the Board notes that the veteran has 
been service connected for allergies, based on a VA 
examiner's findings during an April 2008 examination, which 
concluded that treatment notes in the veteran's service 
medical records most likely involved allergy-related 
complaints.  The VA examiner began by stating that he had 
reviewed the veteran's entire claims folder, including her 
service and post-service medical records.  A review of the 
veteran service treatment records revealed normal sinus 
findings at service enlistment and separation.  However, the 
treatment records also showed that she was seen for multiple 
upper respiratory complaints during service, including 
multiple pharyngitis, acute upper respiratory infections and 
viral syndrome.  Post-service medical records show that she 
received treatment on multiple occasions between 1982 and 
2004 and was diagnosed with sinusitis, allergic rhinitis and 
various allergies, respectively.  (See treatment records 
dated August 1982, February 1984, April 1990, January 1993, 
March 1994, November 1994, December 1994, March 1995, 
February 1997, January 2001, July 2001, November 2002, and 
May 2004.)  Testing in May 2004 indicated a normal sinus 
rhythm.  Upon physical examination, the examiner noted that 
the veteran's nasal airways were adequate bilaterally, there 
was no intranasal abnormality, the oral cavity and oral 
pharynx appeared normal, and palpation of the neck revealed 
no cervical lymphadenopathy.  Based on these findings, the 
examiner diagnosed the veteran with allergic rhinitis [and 
service connection was subsequently granted, as noted above].  
With regard to her claim of sinus problems, however, the 
examiner concluded that based on current and prior paranasal 
sinus x-rays, which revealed normal findings, the veteran did 
not have a current sinus disorder.

As previously discussed, the threshold requirement for a 
grant of service connection is competent medical evidence of 
the current existence of the claimed disorder.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case, the medical evidence of 
record indicates that the veteran neither demonstrated any 
sinus disorders during active service, nor has a current 
diagnosis of a sinus abnormality.  Based on these findings, 
including the lack of any contradictory medical evidence, 
service connection is not warranted. 

The Board has considered the veteran's lay assertions 
regarding her symptoms during service and thereafter.  
However, the Court has held that, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . " See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  In this instance, the VA examiner 
considered the veteran's reports, but concluded that her 
symptomatology was more likely attributable to the service-
connected allergic rhinitis, rather than a sinus disorder.  
The Board finds this medical opinion to be more persuasive on 
the matter of etiology than the veteran's lay assertions.

In summary, the Board concludes that the preponderance of the 
evidence does not support the veteran's claim of entitlement 
to service connection for hypertension, bilateral tinnitus, 
or a sinus disorder.  In arriving at the decision to deny the 
veteran's claims, the Board has considered the applicability 
of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, because there is not an approximate 
balance of evidence both for and against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a sinus disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


